JOHNSON, J.,
dissenting: I respectfully dissent because I firmly believe that a defendant’s claim of sudden brake failure constitutes an affirmative defense.
Whether “sudden brake failure” constitutes an affirmative defense presents us with a question of first impression. Dyer v. Herb Prout & Co., 126 N.H. 763, 498 A.2d 715 (1985), cited by the majority, had nothing to do with sudden brake failure; that case involved a vehicle which left the highway, turned over, and burst into flames. We held that the trial court erroneously gave the jury a “pure accident” instruction.
In the case of “sudden brake failure,” some courts have applied traditional negligence concepts requiring a plaintiff to prove the negligence of a defendant, which in this case would mean the absence of brake failure. See Bourke v. Watts, 391 N.W.2d 552, 556-57 (Neb. 1986); see also McVey v. St. Louis Public Service Company, 336 S.W.2d 524, 528 (Mo. 1960). Conversely, other courts have considered “sudden brake failure” an affirmative defense. See, e.g., Ironman v. Rhoades, 493 So. 2d 1097, 1098 (Fla. Dist. Ct. App. 1986); Bridwell v. Segel, 106 N.W.2d 386, 387-88 (Mich. 1960); Bullock v. Sim Ramsey, Jr. Trucking Co., 207 So. 2d 628, 631 (Miss. 1968); Roberts v. Hooper, 438 A.2d 351, 352-53 (N.J. Super. Ct. App. Div. 1981). I find the reasoning of these courts for classifying “sudden brake failure” as an affirmative defense persuasive.
*534The defendant urges us to characterize “sudden brake failure” as a denial of negligence and not as an affirmative defense. A denial is evidence of any matter that directly controverts the fact of the defendant having committed the complained of acts. See Fuller v. Rounceville, 29 N.H. 554, 558-59 (1854). Here, the defendant admits that the car he was driving struck the rear of the stationary cruiser, which then struck and injured the plaintiff. On these facts, the plaintiff has established a prima facie case of negligence. The substance and effect of the defendant’s assertion of a “sudden brake failure” proffers an excuse or justification: his brakes, presumptively in good working order, failed. Accordingly, I would conclude that the defendant’s excuse or justification of “sudden brake failure” constitutes an affirmative defense.
The equities regarding the accessibility to evidence favor treating “sudden brake failure” as an affirmative defense and thereby placing the burden of proof on a defendant. I find the reasoning expounded by the California Supreme Court in Harris v. Irish Truck Lines, Inc., 521 P.2d 481 (Cal. 1974), persuasive:
In the case of an alleged brake failure, . . . the defendant driver will ordinarily be in a better position to furnish evidence as to the cause of the brake failure than the plaintiff. The defendant is the one who was in control of the vehicle prior to the accident and who had access to knowledge of its condition at that time. After the accident, the defendant generally retains possession of the defective vehicle and . . . will often repair the brakes before any claim is made by the plaintiff. Under such circumstances, the defendant and his mechanic are in a far better position than the plaintiff to demonstrate what condition caused the brake failure as well as why such condition could not be detected by reasonable inspection and repair.
Id. at 483-84. A defendant should not be permitted to merely allege that his or her brakes suddenly failed and then rest on the allegation while requiring the plaintiff to disprove it. This is especially true where defendants generally have control of evidence that will prove or disprove their defense to conduct that, on its face, gives rise to a finding of liability.
I would hold that a proper instruction would have explained that the defendant has the burden of proving by a preponderance of the evidence that: (1) the brakes were defective; (2) the defect was unknown to the defendant; (3) the defendant could not have discovered the defect by the exercise of due care; and (4) the brake *535failure was the sole and proximate cause of the accident. See Savage v. Blancett, 198 N.E.2d 120, 124 (Ill. App. Ct. 1964).
For these reasons, I respectfully dissent.